DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, Figs. 1-3, claims 1-3, 5 and 8 in the reply filed on September 23, 2021 is acknowledged.  The traversal is on the ground(s) that the search can be made without serious burden.  This is not found persuasive because first, the Examiner would not only have to search for the eight different variations (8 Species) of the claimed device, but the manufacturing process as well.  Second, the device and the method of manufacturing a device are two different inventions.  The MPEP clearly states that there can be only one patent per invention, hence one invention per application.  
The requirement is still deemed proper and is therefore made FINAL. Claims 4, 6, 7, 9 and 10 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose et al.  (Kiyose) (JP 2017011021 A) in view of Shoji et al. (Shoji) (JP 2011159662 A).
	
	In regards to claim 1, Kiyose (Figs. 3-5 and associated text) discloses a semiconductor device (Figs. 3-5 as a whole) comprising: a metal plate (item16) including a first surface (top surface of item 16) and a second surface (bottom surface of item 16) opposite to the first surface (top surface of item 16); two semiconductor chips (items 12a, 12b) bonded to the first surface (top surface of item 16) side by side; a thermally anisotropic member (item 15) provided at the metal plate (item 16) between the two semiconductor chips (items 12a, 12b), but does not specifically disclose a cooler provided on the second surface of the metal plate, wherein a thermal conductivity of the thermally anisotropic member in a side-by-side direction of the two semiconductor chips is lower than a thermal conductivity of the metal plate, and the thermal conductivity of the thermally anisotropic member in in-plane directions perpendicular to the side-by-side direction is higher than the thermal conductivity of the metal plate.
	In regards to claim 1, Shoji (Figs. 2-8 and associated text and items) discloses a cooler (items 25, 26, 27) provided on the second surface (bottom surface of item 15) of the metal plate (item 15), wherein a thermal conductivity of the thermally anisotropic member (item 16) in a side-by-side direction of the semiconductor chip (item 11) is lower than a thermal conductivity of the metal plate (item 15), and the thermal conductivity of the thermally anisotropic member (item 16) in in-plane directions perpendicular to the side-by-side direction is higher than the thermal conductivity of the metal plate (item 15, paragraphs 55-57). 

	In regards to claim 5, Shoji (Figs. 2-8 and associated text and items) discloses wherein the thermally anisotropic member (item 16) is in contact with the cooler (items 25, 26, 27).  Examiner notes the Applicant has not given a special definition to the phrase “in contact”, therefore certain features can be in “direct” or “indirect” contact.
	Therefore it would have been obvious to one of ordinary skill it the art before the effective filing date to modify the invention of Kiyose with the teachings of Shoji for the purpose of heat dissipation.
	In regards to claim 8, Shoji (Figs. 2-8 and associated text and items) discloses wherein the thermally anisotropic member (item 16) is constituted of graphene (paragraph 21).  Examiner notes the Applicant has not given a special definition to the phrase “in contact”, therefore certain features can be in “direct” or “indirect” contact.
	Therefore it would have been obvious to one of ordinary skill it the art before the effective filing date to modify the invention of Kiyose with the teachings of Shoji for the purpose of heat dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose et al.  (Kiyose) (JP 2017011021 A) in view of Shoji et al. (Shoji) (JP 2011159662 A) as applied to claims 1, 5 and 8 above and further in view of Kosaki (US 5,338,967).

	In regard to claims 2 and 3, Kiyose as modified by Shoji does not specifically disclose wherein a groove is provided in the second surface of the metal plate, and the thermally anisotropic member is fitted in the groove; wherein the groove penetrates the metal plate to the first surface.
	In regards to claim 2, Kosaki (Figs. 1, 3, 5, 16 and associated text and items) discloses wherein a groove (where item 2a resides) provided in the second surface (top or bottom surface of item 79) of the metal plate (item 79), and the thermally anisotropic member (item 77) is fitted in the groove (where item 2a resides).
	In regards to claim 3, Kosaki (Figs. 1, 3, 5, 16 and associated text and items) discloses wherein the groove (where item 2a resides) penetrates the metal plate (item 79) to the first surface (top or bottom surface of item 79).
	Therefore it would have been obvious to one of ordinary skill it the art before the effective filing date to modify the invention of Kiyose as modified by Shoji with the teachings of Kosaki for the purpose of improved heat radiation (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 28, 2021